Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

  Claim Rejections - 35 USC § 102
1. 	Claim(s) 1, 2, 4, 5, 7-9, 11, 14, 21, and 22 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakamura et al. 2017/0312590
As to claims 1, Nakamura shows a club head in figure 4 clearly anticipating the recited elements with the sole wall portion 4 that extends backwards and is provided with a first hole 18 that extends in an up down direction as shown in fig. 3 so that it can be described as penetrating the sole.  By definition something that penetrates can extend into or through. Here no structural relationships are recited to determine the precise relationship of the first hole to the sole wall and as such element 18 extending into the sole wall as shown in fig. 3 is considered to meet the limitations of the claim. A thickness direction of the sole wall is considered from the top to the sole. The sole wall portion is considered to comprise a first member 14 surrounding the first hole 18, second member 30 and third member 20.  The first member 14 is fixed to the second member 30 by welding [0110] and the third member 20 is fixed to the first member by using the second member 30. At [0109] it is disclosed where the third material of 20 is largest and different from the first material and second material. Lastly, the third member 30 can be described to have an outer continuous portion that is continuous from a first surface on the sole wall at 4 shown in FIG (C) in the thickness direction to a second surface on an opposite side of the sole wall portion at 9.
As to claim 2, the third member 20 is considered fixed to the second member as shown in fig. 3. 
The relationships of the specific gravity of the members as called for in claims 5 is considered shown at [0109]. Third member 20 is made of tungsten, nickel and iron alloy with a high specific gravity between 10-18.5 and the second member 30 is also made of tungsten, nickel and iron alloy with a “lower specific gravity” [0107] from 8-10 [0108].
 As to claim 12, the second member 3 is welded to the edge of 18 as shown in fig. 3 and provided with a second hole 32 which comprises the insert portion of the third member 20.
 	Claim 14 is considered shown where the second hole is shown to taper in figure 4 effectively decreasing the aperture area.  Here the “aperture area” and what structural features of the first and second hole are being defined is not clear.  This claim appears directed to the bottom of pg. 22 of the specification and the shapes of fig. 6.  However such is not clear if it is directed to the “tear drop” shape of the holes or how the sides of the ring shape members appear to taper.  To that extent claim 14 as recited does not clearly set forth structure that distinguishes over the applied art. 
	A first hole 18 extending from toe to proximal the hosel as called for in claims 21 and 22 is shown in fig. 2. 
Claim Rejections - 35 USC § 103
Claims 6, 7, 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of matters old and well-known in golf as taught by example in Kosmatka 6,186,905.
Claims 6 and 7 recite alternative specific gravity relationships between the members.  It is old and well-known to adjust the weight as desired by adjusting the materials, their shape and position.  For example, Kosmatka teaches in his Summary of The Invention that. “mass may be distributed within the golf club head such that the center of gravity of the golf club head is located at the selected location, and such that the principal moments of inertia of the golf club head have the selected magnitudes and directions”. As such to have relatively distributed the mass of the golf club by relatively adjusting the specific gravity of the members as recited would have been obvious in order to adjust and position the center of  gravity as desired. 
As to claims 11 and 23, Nakamura discloses that the present invention “may” [0016] not have the main body, the first member, “not welded with the weight member” [0017], it does not discuss whether or not the second and third members are to be welded as called for in claim 11.  To have welded members 20 and 30 together would have been obvious in order to more securely attach them together. 

Conclusion
Applicant's arguments filed 5/27/21 have been fully considered but they are not persuasive. 
Applicant’s amendments and remarks with respect to the previous rejection under 35 U.S.C. § 112(a) are noted. 
Applicant’s remarks with respect to the claim rejected under 35 U.S.C. § 102(a)(2) are noted but considered moot in view of the new grounds addressing the amendments to the claims. 
Applicant’s remarks that his amendments are supported by figs. 6-7 are noted.  However, many critical structural relationships in the claims pertaining to the shapes and relationships of the members are broad or undefined and fail to distinguish over the art of record as set forth in the grounds for rejection above.  Claim 14 appears to attempt to define how the shape of the members and their appetures combine.  Likewise it would appear that the shape of member 13 must be in some way compatible to the aperture of member 12.  However, such features are not clearly recited in the claims. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711